REEVES, Justice,
dissenting.
I respectfully dissent. The trial court, over objection, permitted the introduction of the photocopies of a billing form sent *379from Southwestern Shoppers in St. Louis to “Branch Manager, Southwestern Investment Co.” in San Antonio, showing the name, address and phone number of Charles M. Bond, the complainant’s husband. The form described the make, model and price of the stereo purchased. Also introduced was an order form signed by Charles M. Bond, ordering the Miida home stereo system. Both constituted hearsay and were inadmissible. They were writings made out of court, offered in court for the truth of the matters asserted therein. Girard v. State, 631 S.W.2d 162, 164 (Tex.Cr.App.1982) (Citing R. Ray, 1A Texas Law of Evidence § 781 (Texas Practice 3d ed. 1980)). The State clearly was offering the documents to impeach and discredit appellant’s testimony that the stereo belonged to him and not the complainant. Also, the brand of the stereo was shown on the documents to be a Miida, which contradicted appellant’s earlier testimony that the system was a Sony. The obvious purpose and effect of this evidence were to damage appellant’s credibility. I see no purpose in the State’s offering the documents other than to corroborate and elaborate upon the complainant’s testimony that she had ordered the stereo from St. Louis through S.I.C. The State could only corroborate her testimony if the statements made in the documents were true.
The State did not comply with the business records exception to the hearsay rule, Tex.Rev.Civ.Stat.Ann. art. 3737e (Vernon Supp.1980), and appellant’s objection was sufficient to present the matter here for our review. The objection made was that “the proper predicate has not been laid under the Business Records Act.” Generally, a “proper predicate” objection is insufficient as being too general, Williams v. State, 596 S.W.2d 862, 866 (Tex.Cr.App.1980), but should the correct ground of error be obvious to the court and opposing counsel, error is not waived by the making of the general objection. Zillender v. State, 557 S.W.2d 515, 517 (Tex.Cr.App.1977) (citing McCormick’s Handbook of the Law of Evidence, § 52, p. 113, 115 (2d ed. 1972)). I believe that the objection was sufficiently specific.
Not only did the State fail to meet the requirements of the Business Records Act, but its failure was obvious. The evidence was clearly hearsay and the only exception that could apply was the business records exception. For evidence to be admissible under this exception, it must be shown that the record was made in the regular course of business, that it was in the regular course of business for an employee with personal knowledge to make the record, and that the record was made at or near the time of the act. Tex.Rev.Civ.Stat.Ann. art. 3737e, § 1 (Vernon Supp.1980). Not one of these requirements was met; the person testifying was not an employee of the company, but a customer who had obtained the records and thus had no personal knowledge of the business practices of the company, nor did he even attempt to testify as to any practices. Grounds of error three and four should be sustained.
I cannot agree that the tainted evidence was harmless. As stated in Hackney v. State, 634 S.W.2d 337 (Tex.App.1982), the mere fact that the questioned testimony is admitted into evidence does not necessarily present harmful and reversible error. Id. at 339. Admission of tainted evidence may be harmless beyond a reasonable doubt. In Hackney, an unqualified witness was permitted to testify as to the business practices of the Texas Highway Department of the State of Texas with the respect to the records kept by that agency as to ownership of vehicles. Id. at 338. The defendant in the Hackney case was convicted of robbery and there was full and complete evidence apart from the tainted evidence to convict the defendant without proving ownership. The court underscored that the ownership of the automobile was not involved as an element of the criminal offense with which the defendant was charged. Id. at 339-40. In this case, the ownership of the stereo set is an essential element of the offense of this case in that the appellant was charged with the wrongful taking of the stereo from its owner. There was no overwhelming evidence as to the ownership since it was limit*380ed to the testimony of the complainant and her husband. I am unable to conclude beyond a reasonable doubt that the error complained of could not have affected the verdict in this case. See Reed v. State, 586 S.W.2d 870 (Tex.Cr.App.1979); Gassett v. State, 532 S.W.2d 328 (Tex.Cr.App.1976).
I would reverse and remand the cause.